                 Case 5:19-cr-00075-BLF Document 35 Filed 06/02/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


                                       CRIMINAL MINUTES

Date: June 2, 2020               Time: 9:00 – 9:41 A.M.      Judge: BETH LABSON FREEMAN
                                 Total Time: 41 Minutes
Case No.: 5:19-cr-00075-BLF-1    Case Name: UNITED STATES v. Collin Riley Howard

Attorney for Plaintiff: Sarah Griswold
Attorney for Defendant: Severa Keith for Collin Riley Howard - P/NC

 Deputy Clerk: Tiffany Salinas-Harwell             Court Reporter: Summer Fisher
 Interpreter: N/A                                  Probation Officer: N/A


                                          PROCEEDINGS


CHANGE OF PLEA

Change of Plea Hearing held via Zoom Webinar.

Plea Agreement Executed via Zoom Webinar and received by the Court with
Electronic Signatures. Original Plea Agreement to be delivered to Court for retention.

The Defendant Pleads GUILTY to COUNTS 1, 2, 3, and 4 of the Indictment filed on 2/14/2019.

The Court Refers Case to Pretrial Services for review of participation in ATIP.

The Court Further Refers Case to the Probation Department for preparation of a Presentencing
Report.

Release Conditions remain as currently set.

CASE CONTINUED TO: July 28, 2020 at 9:00 AM for Further Status Conference and October
13, 2020 at 9:00 AM for Sentencing.

///


P/NP: Present, Not Present
C/NC: Custody, Not in Custody                                                       Courtroom Deputy
I: Interpreter
                                                                                    Original E-Filed
